DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The declaration under 37 CFR 1.132 filed August 15, 2022 is sufficient to overcome the rejection of claims 100, 101, 108 and 110-124 based upon both Schellenberger et al. (US 2013/0017997 A1) and Schellenberger et al. (US 2012/0178691 A1). Schellenberger et al. (US 2013/0017997 A1) is a continuation of Schellenberger et al. (US 2012/0178691 A1). Because the disclosures Schellenberger et al. (US 2012/0178691 A1) and Schellenberger et al. (US 2013/0017997 A1) are identical, the declaration under 37 CFR 1.132 filed August 15, 2022 directed to (US 2013/0017997 A1) is sufficient to overcome the rejection of claims 100, 101, 108 and 110-124 based upon Schellenberger et al. (US 2012/0178691 A1).
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: The reason for allowance is because the declaration under 37 CFR 1.132 filed August 15, 2022 directed to (US 2013/0017997 A1) is sufficient to overcome the rejection of claims 100, 101, 108 and 110-124 based upon Schellenberger et al. (US 2012/0178691 A1) because the disclosures Schellenberger et al. (US 2012/0178691 A1) and Schellenberger et al. (US 2013/0017997 A1) are identical.
There is no prior art of record that teaches or suggest a nucleic acid encoding a  recombinant factor VIII fusion protein comprising a factor VIII polypeptide fused to an extended recombinant polypeptide (XTEN) that comprises at least 36 amino acids, where the XTEN is inserted within the factor VIII polypeptide immediately downstream of an amino acid corresponding to amino acid 745 of mature native human factor VIII.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658